Citation Nr: 1429565	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 through August 1988, to include service in Vietnam from January 1968 through February 1969, during which time he was decorated for valor in combat with the enemy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his January 2010 substantive appeal, the Veteran requested that a Travel Board hearing.  Per the Veteran's request, a Travel Board hearing was scheduled to take place in February 2013 at the St. Petersburg RO.  Notice to that effect was mailed to the Veteran in January 2013.  Prior to the hearing, however, the Veteran notified VA that he wished to cancel the scheduled hearing.  Neither he nor his representative has made a renewed request for a hearing.

This matter was remanded by the Board in December 2013.

Documents contained on the Virtual VA paperless claims processing system include a May 2014 appellate brief.  Other documents on Virtual VA, and documents on the Veterans Benefits Management System, are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its December 2013 remand, the Board instructed the AOJ to provide the Veteran with notice regarding the additional evidence needed regarding his TDIU claim, and to request that the Veteran identify any private or VA treatment he had received since March 2013.  The AOJ was then to obtain any identified treatment records.  Then, the AOJ was instructed to schedule the Veteran for a VA examination, the examiner was to review the Veteran's claims file and examine the Veteran, and then "set forth all manifestations of the Veteran's service-connected disabilities[, and] discuss the impact of such manifestations on the Veteran's occupational and daily functioning.  The examiner should also provide an opinion as to whether any of the Veteran's service-connected disabilities, either alone or in conjunction with the Veteran's other service-connected disabilities, render him unable to secure or follow substantially gainful employment."  A complete rationale was to accompany all opinions.

In February 2014, the AOJ sent the Veteran and his representative a notice letter regarding his TDIU claim, which also requested that the Veteran identify any private medical providers, any VA treatment, and informed the Veteran he would be scheduled for a VA examination.  No response was received from the Veteran.

In February 2014, the Veteran was afforded VA examinations regarding his eye, hearing loss, mental health, and orthopedic service-connected disabilities.  The audiological examiner opined that the Veteran's current level of hearing loss would cause him difficulty were he to work in a position which required communication with the public in a noisy work environment, or a situation requiring communication over a radio, telephone, or intercom system for large parts of the day, but that with hearing aids the Veteran should be able to communicate effectively in most listening situations.  The VA audiological examiner noted the Veteran's report that he was in the process of obtaining hearing aids from VA; however, there are no VA treatment records associated with the record.  See also May 2014 appellate brief (representative states the any outstanding VA treatment records should be requested on remand).  On remand, the AOJ should obtain any VA treatment records available regarding the Veteran's service-connected disabilities.

The February 2014 VA psychological examiner noted the Veteran's report that he left his last job because he could not handle the job anymore due to his back pain, no matter how much medication he used, and that he is currently doing volunteer work.  The examiner noted the Veteran was not currently receiving any mental health treatment.  The examiner opined that the Veteran's mental health symptoms "are not severe enough either to interfere with occupational and social functioning or to be associated with continuous medication."  However, the examiner did not provide a rationale for this opinion.

Further, upon mental status examination, the examiner noted, "No observable impairment in attention, concentration, or memory."  The Veteran has repeatedly contended that the medications he takes for his chronic back pain greatly affect his concentration, judgment, memory, and mood, and that these effects are part of the reason he had to leave his last job, and why he is no longer able to work.  See, e.g., February 2014 VA general medical examination report; December 2007 Veteran statement (Enclosure 11); November 2006 SSA Functional Report.  Although a March 2014 addendum opinion indicated the VA psychological examiner reviewed the Veteran's claims file, he has not noted or commented upon any psychological or cognitive effects of the Veteran's pain medications, or how those effects may impact the Veteran's ability to secure or follow substantially gainful employment, either on their own or in conjunction with the Veteran's service-connected PTSD.  On remand, the AOJ should obtain an addendum opinion from the February 2014 VA psychological examiner.

The Veteran has contended that his service-connected back disability is the disability which renders him unemployable due to the pain, and narcotic use for the pain.  See February 2014 VA General Medical examination for TDIU; July 2010 VA Form 21-8940.  Upon VA general medical examination in February 2014, the examiner noted the Veteran currently volunteers with a trauma group providing victim support and doing I.T. work, doing bookkeeping for his church, and volunteering with a classroom.  The examiner noted nine medications for the Veteran, including methadone.  Upon examination, the Veteran's memory, attention, concentration, and executive functions appeared to be intact.  The examiner noted the Veteran's report that on his medications, he has pain all the time, worsened by lifting 30-40 pounds.  The examiner noted the Veteran presented to the examination carrying a backpack and soft briefcase of papers he estimated to weigh 20-25 pounds.  The Veteran stated he has to continually move and cannot sit for long periods of time or his back will tighten up.  The Veteran also reported that if he lowers his dose of methadone, he will develop left sciatic pain to the ankle.  Upon examination of the Veteran's thoracolumbar spine, the Veteran had full range of motion and no additional limitation of motion following repetitive-use, but pain on movement was noted.  The examiner noted no radicular pain or symptoms due to radiculopathy.  The VA examiner opined that the Veteran's back condition does not impact on his ability to work, noting minimal functional impairment.  The examiner further opined, "The Veteran is capable of sedentary to light physical activity, based on his [service-connected] conditions alone, if he so chooses."  The examiner noted the Veteran's statement that his back is what prevents him from working, and when specifically asked about his other service-connected disabilities, including his knee, the Veteran indicated they did not prevent work.

Although the VA general medical examiner noted the Veteran's reports that he cannot sit for a long period of time and needs to continually move due to his back disability, and the Veteran's use of methadone to control his back and sciatic nerve pain, the VA examiner also did not discuss the Veteran's contentions regarding the necessity and cognitive side effects of his medication for his back pain, to include their potential effects on his ability to secure or follow substantially gainful employment.

In a January 2006 office note, Dr. T.C.S., the Veteran's private spine surgeon, noted, "Cognitive function is [the Veteran's] most severe impairment caused by the narcotics, with his inability to concentrate and function.  He is also limited in lifting no greater than ten pounds.  He needs to change positions, take breaks as needed, lie down, and has a duration of any activity of only 38 minutes to an hour, and then needs to lie down and take a break.  All of this precludes him from working.  I expect these problems will be permanent."  Dr. T.C.S. went on to state that treatment would "hopefully improve his pain level and activity level, but not to the point I expect he will return back to gainful employment."  In a March 2013 letter, Dr. T.C.S. stated that the Veteran's back disability "is still affecting him to this date, with decreased dysfunction in his lower extremities and low back due to severe ongoing pain."

In an April 2007 decision, the Social Security Administration (SSA) granted disability benefits based upon the primary diagnosis of a back disorder, and a secondary diagnosis of an anxiety-related disorder.  The Veteran contended in his November 2006 SSA function report that he started having problems with his employer when he started taking narcotics for his back pain, that he cannot make good decisions due to the medications, that he needs to move a lot because of the back pain which can be disruptive, and that the medications affect his ability to concentrate.  

Two physician statements of disability for MassMutual, dated January 2006 and July 2006, both note the Veteran's back diagnoses, his severe back and leg pain, his methadone.  Both physicians opined that the Veteran should not lift greater than 10 pounds, that his cognitive function was impaired secondary to his medications, and that he could not perform consistent standing, sitting, or walking, and was therefore permanently disabled.  In a December 2007 statement, the Veteran indicated that for his disability benefits from MassMutual, he is obligated to be examined at least every six months. 

While this case is in remand status, the AOJ should make another attempt to obtain any updated private treatment records regarding the Veteran's service-connected disabilities, to include his back disability.  To the extent possible, the AOJ should attempt to obtain any updated treatment records from Dr. T.C.S., and any medical examinations performed on behalf of MassMutual dated after July 2006.  Then, as the medical evidence of record dated in 2006 regarding the manifestations of the Veteran's service-connected back disability, as well as the effects of the back disability and the Veteran's pain medications on his ability to work, appear to conflict with the findings of the February 2014 VA general medical examination, the AOJ should obtain an addendum opinion from the February 2014 VA general medical examiner to address the discrepancies between the February 2014 VA examination findings and the 2006 private medical evidence regarding the functional effects of the Veteran's back disability, to include the effects of the Veteran's medication, and the Veteran's ability to secure or follow substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment or examinations related to his service-connected disabilities, and to complete and submit a separate VA Form 21-4142 for each identified provider.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include updated treatment records from Dr. T.C.S., and any examinations of the Veteran's back by a physician on behalf of MassMutual.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include any records regarding the issuance of hearing aids.  All obtained records should be associated with the claims file.

3. After the above development has been completed, and after any records obtained have been associated with the file, obtain an addendum opinion from the February 2014 VA psychological examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to whether the Veteran's service-connected PTSD, either acting alone or in conjunction with other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

For the purposes of the opinion being sought, the examiner should specifically provide a rationale for the February 2014 opinion that the Veteran's mental health symptoms "are not severe enough either to interfere with occupational and social functioning...."

Further, the examiner should specifically address the Veteran's contention that his pain medications for his service-connected back disability cause cognitive impairments, to include impaired concentration, memory, judgment, and mood, and opine as to whether any cognitive effects caused by the Veteran's pain medications impact the Veteran's ability to secure or follow substantially gainful employment, either on their own or in conjunction with the Veteran's service-connected PTSD.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered. 

4. After #1 and #2 have been completed, and after any records obtained have been associated with the file, obtain an addendum opinion from the February 2014 VA general medical examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to whether the Veteran's service-connected back disability, either acting alone or in conjunction with other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's contentions that he cannot sit or stand for a long period of time and needs to continually move due to his back pain, that if he reduces his dosage of methadone he experiences sciatic nerve pain, and that he experiences cognitive effects secondary to the narcotics used for his back pain, to include impaired concentration, judgment, memory, and mood.  

The examiner should also specifically address any discrepancies between the February 2014 VA examination findings and the 2006 private medical evidence regarding the manifestations and functional effects of the Veteran's back disability, and the Veteran's ability to secure or follow substantially gainful employment due to his back disability.  See January 2006 progress note by Dr. T.C.S.; January 2006 and July 2006 physician statements of disability for MassMutual; see also SSA disability determination and records.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should undertake any further development it deems necessary.

6. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



